DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 1 is confusing regarding the brewing module because same does not appear to form any brewing function as recited (i.e. “adapted to brew”).  In the specification, the “brewing module” is appears to essentially relate to the mixing or combination of drink (i.e. brew) and ingredients (ice, coconut fruits, etc.) in the beverage cup (50) .  “Brewing”1, rather, occurs in the “drink providing module” which includes an extraction space and compartment for raw beverage material such as coffee grounds which is treated with hot water (see Fig. 4).  For the purpose of examination, the “brewing module” is considered as referring to a place (beverage cup 50, cover, etc.) of combining the drink and ingredients with, for example, mixing after said drink has been produced and delivered to said place.
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1-7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TWM583590 (“TWM”; see English translation of application of same, TW 108206637).           TWM discloses a beverage brewing apparatus comprising a cup processing area (e.g. paragraph 26; considered by the Examiner to be consistent with the brewing module of the instant claims; essentially involving areas of drinking carousel 38, sealing machine 34, robot 36, and centrifugal mixer 37) adapted to provide at least one drink (tea) and at least one ingredient (e.g. sugar, powder ball, fairy grass; paragraph 17) in a beverage cup; an ingredient providing module (essentially 30, 31, 32, and 33 which relate to ice, flavoring, sugar, and other ingredients, respectively), adapted to provide the at least one ingredient into the beverage cup (cup is moved to the outlets of any one of said ingredients, e.g. paragraph 25); a drink providing module (essentially the automatic tea brewing device 4) adapted to provide the at least one drink into the beverage cup (cup is moved to receive tea from tea outlet 46; e.g. paragraph 25); a beverage cup supply module (essentially cup storage area 2, conveying track 3) adapted to load a plurality of beverage cups (see cup storage 2) and adapted to move same to the brewing module one by one (conveying track 3); and a control unit (computer control system, e.g. claim 1), adapted to control the brewing module (i.e. movement and treatment of cup; inherently occurs due to said machine being “fully automatic” and thus providing movement of cups on a conveying track, stirring ingredients within said cup, sealing said cup, etc.; see claim 1), the ingredient providing module (e.g. paragraph 24) and the drink providing module (e.g. paragraphs 11 and 20) according to a brewing procedure corresponding to the at least one drink and the at least one ingredient.  Additionally the drink providing module of TWM (automatic tea brewing device 4) further comprises a heat source device (hot water heater 47) and an extraction space (extraction tank 42), wherein the extraction space is adapted to contain at least one drink raw material (e.g. tea), and the heat source device provides hot water to said extraction space to extract the at least one drink raw material in the extraction space into the at least one drink (e.g. paragraph 13) and wherein said drink providing module comprises a drink raw material input port (tea placement place 40) located on an outside of the beverage brewing apparatus (see opening of 40 in Figs. 1 and 2) said drink raw material adapted to be put into the extraction space (extraction tank 42) through the drink raw material input port (tea placement place 40 further extends, see 42, to deliver said drink raw material to the extraction space; Fig. 2).  Also tea placement place 40 acts as a holding place for tea bags, the movement of same occurring automatically via the control of a computer (e.g. paragraph 27) which provides same as needed/ordered (e.g. claim 1), inherently occurring in a quantitative and separate manner.  It should be further noted that the drink providing module (automatic tea brewing device 4) also provides a drink storage container for the brewed drink (insulated tea buckets 45).  As well, the ingredient providing module (essentially 30, 31, 32, and 33) comprises a plurality of ingredient supply units (sugar machine 23 and batching machines 33) at least some including solid ingredients (e.g. sugar machine, see paragraph 25; powder ball, fairy grass, see paragraph 17).           Regarding claim 12, TWM further discloses an opening (e.g. outlet 35) and a beverage cup placing (e.g. drinking carousel 38 using robot 36) and taking-out area (outlet 35), wherein the opening is located on an outside of the beverage brewing apparatus (see Fig. 1), the beverage cup placing and taking-out area is located inside the opening (see drinking carousel 38), and the brewing module is adapted to treat (e.g. mixing) the at least one ingredient and the at least one drink in the beverage cup at the beverage cup placing and taking-out area (area occupied by 37 and carousel 38) and the beverage cup is adapted to be taken out from the beverage cup placing and taking-out area through the opening (35).           Regarding claim 14, TWM further discloses the brewing module (i.e. cup processing area) comprising a covering device (sealing machine 34) and a shaking mechanism (centrifugal mixer 37) located at the beverage cup placing and taking-out area (see Figs), the cover device is adapted to cover an opening of the beverage cup (see Fig. 2) and wherein the shaking mechanism inherently shakes/vibrates the beverage cup.
5.        Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2018/0344073 (Hsu).             Hsu discloses a beverage brewing apparatus comprising a cup processing module (see Fig. 1: 30, 14, and 16; considered by the Examiner to be consistent with the brewing module of the instant claims; essentially involving areas of moving cups, dropping materials therein, mixing within same, and capping said cups) adapted to provide at least one drink (tea) and at least one solid ingredient (sugar, cocoa powder, etc. paragraph 30) in a beverage cup; an ingredient providing module (70, see Fig. 1) adapted to provide the at least one solid ingredient into the beverage cup and to do so via a solid ingredient supply unit (buckets 61); a drink providing module (20 and 40) adapted to provide the at least one drink into the beverage cup; a beverage cup supply module (32; e.g. paragraph 27), wherein the beverage cup supply module is adapted to load a plurality of the beverage cups and adapted to move the beverage cups to the cup processing module one by one (along rail 11); and a control unit adapted to control the drink providing module according to a brewing procedure (e.g. paragraph 11).  Though Hsu does not specifically recite control devices for the cup processing module (brewing module of instant claims) and the ingredient providing module (60), it is inherent that same would exist due to the apparatus operating automatically wherein said the control unit would include one or more controllers that would operate to cover all such modules.  The drink providing module (20 and 40) comprises a heat source device (24), extraction spaces (23), and, for the brewed beverage, storage containers (41) wherein the extraction spaces are adapted to contain multiple types of drink raw materials (different tea leaves, paragraph 35), and the heat source device is adapted to provide hot water to extract the at least one drink raw material in the extraction space, as each type of drink raw materials are poured into housing parts (25) which are then placed in respective extraction spaces (accommodation tanks 23) wherein same is automatically supplied by an automatic supply element (control device 21; see paragraph 26).
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2018/0344073 (Hsu).            Regarding claim 4, Hsu discloses pouring of tea leaves into housing parts 25 of the apparatus (paragraph 26) but is unclear whether this is achieved internally or by external means.  It is notoriously well-known to externally introduce tea leaves into open areas of brewing apparatuses.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided pouring of the tea leaves into the housing parts (25) via an opening (input port) available externally of said apparatus as a matter of preference of a known manner of introducing tea to a beverage apparatus.8.       Claim 8  rejected under 35 U.S.C. 103 as being unpatentable over TWM583590 (“TWM”; see English translation of application of same, TW 108206637) or Published U.S. Application No. 2018/0344073 (Hsu) taken together with CN110597840 (CN).          TWM does not disclose or teach the ingredient supply units (sugar machine 23 and batching machines 33) containing, specifically, ingredient packages and automatic cutting elements and, further, is silent whether said units have inputs commensurate with the input ports as set forth in instant claim 8. Similarly, the buckets (61) of Hsu do not carry packages and automatic cutting elements.  CN teaches a beverage making machine having multiple bins for contributing ingredients to a beverage (e.g. paragraph 62) wherein at least some bins carry packages of ingredients including solid ingredients (fruit pieces, sugar, sago, etc.; e.g. paragraph 102) wherein said packages are supplied to said ingredient supply unit, conveyed to a place for automatic cutting to cut the ingredient packages so that the solid ingredient contents of same may be delivered to the beverage cup (e.g. paragraphs 81 and 93).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such ingredient packages with automatic cutting as taught by CN in the ingredient supply units/buckets of TWM and Hsu as a matter of preference in providing specifically pre-measured amount of ingredients and also to provide for protecting said ingredients from contamination or reduction in shelf-life.  As for the bins (i.e. the ingredient supply units) having inputs for filling, such is notoriously well-known in the beverage art, and it would have been further obvious to have provided said ingredient supply units with openings for filing same with ingredient contents as a matter of convenience.  
9.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TWM583590 (“TWM”; see English translation of application of same, TW 108206637) or U.S. Application No. 2018/0344073 (Hsu).          TWM and Hsu are silent regarding the ingredient providing module having a heat-preserving.  However, it is notoriously well-known in the beverage apparatus art to provide devices (heaters, coolers, insulation, etc.) to control the temperature of ingredients contained therein.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included such with regard to the ingredient providing module as a matter of preference in protecting the particular desired temperature of the ingredient contents therein. 10.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TWM583590 (“TWM”; see English translation of application of same, TW 108206637) or Published U.S. Application No. 2018/0344073 (Hsu) taken together with U.S. Patent No. 10314426 (Hulett et al).           TWM and Hsu are silent regarding a cleaning module wherein same cleans the brewing module and the ingredient providing module by using at least one of hot water, steam and disinfectant.  Hulett et al teaches a beverage producing apparatus having a water cleaning device used to clean various areas of the apparatus (e.g. paragraphs 148-154).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated same in the devices of TWM and Hsu for its art recognized benefit of cleaning the inside of the beverage apparatus.11.     Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2018/0344073 (Hsu) taken together with TWM583590 (“TWM”; see English translation of application of same, TW 108206637).           Regarding claim 12, Hsu discloses packaging of the beverage filled with prepared beverage, same then being conveyed to the sales area (17; e.g. paragraph 36).  However, Hsu is silent regarding an opening of the apparatus with a cup placing and taking-out area.   However, such are notoriously well-known as taught, for example, by either one of Herman et al or Goulet et al wherein each employs an automated beverage apparatus having an open opening wherein cups with beverage are conveyed and available for taking-out but also capable of allowing returning of said cups  if the consumer has a change of mind or realizes the wrong cup was taken.  Additionally with an opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such elements in the apparatus of Hsu as a matter of preference of a particular mode of delivering the finished beverage product to the consumer.  Note also in Goulet et al that cups are placed on the conveyor within the open area (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included such open placement/take-out area to provide greater consumer accessibility in the sales area and novelty of seeing more of the machine automation in preparing the beverage.
           Regarding claim 15, Hsu further discloses a stirring device, same adapted to be extended into the beverage cup and stir the contents of same (74; Figs. 1 and 5).  It would have been further obvious to have provided same in the cup placing and taking-out area as a matter of preference.  


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
July 14, 2022










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Online Merriam-Webster Dictionary…“brewing”, as a verb, means “to prepare(a drink or other liquid) by infusion in hot water.” https://www.merriam-webster.com/dictionary/brewing